The court did not err in overruling the certiorari.
                         DECIDED JANUARY 23, 1941.
The defendant was convicted under the Code, §§ 74-302, 74-303, of the offense of bastardy. The elements necessary to be proved to authorize a verdict of guilty of this offense are two: first, that the accused is the father of the child, and, second, that the accused has refused to give the statutory bond when required by a magistrate under a proper proceeding.
The evidence as to the first was issuable and the jury resolved it against the defendant. As to the second, the defendant through his counsel admitted the refusal to give the required bond. The preliminary warrant, together with the entries of finding and requirement of the magistrate, were admitted without objection. It would serve no good purpose further to detail the record. The verdict of guilty was authorized. Nutt v. State, 46 Ga. App. 725 (169 S.E. 49).
Judgment affirmed. Broyles, C. J., and MacIntyre, J., concur.